Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 3, 2020

                                       No. 04-19-00688-CV

                                       Marissa PETERSON,
                                             Appellant

                                                 v.

                                   HEB GROCERY CO., L.P.,
                                         Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-19610
                              Honorable Aaron Haas, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice


           Appellee’s motion for rehearing is DENIED.


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court